Case 1:10-cv-01028-RGA Document 401 Filed 08/29/19 Page 1 of 5 PageID #: 4978



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

INVESTPIC, LLC                      )
                                    )
      Plaintiff,                    )
v.                                  )                 Civil Action No. 10-cv-01028-RGA
                                    )
ALGORITHMICS (U.S.), INC., et al.,  )
                                    )
      Defendants.                   )
____________________________________)
                                    )
INVESTPIC, LLC                      )
                                    )
      Plaintiff,                    )
v.                                  )                 Civil Action No. 12-cv-603-RGA
                                    )
SAS INSTITUTE INC.,                 )
                                    )
      Defendant.


   STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE

       Pursuant to Fed. R. Civ. P. 41, Plaintiff InvestPic, LLC (“Plaintiff”) and Defendants

Algorithmics (U.S.), Inc., IBM Corporation, SAS Institute Inc., FactSet Research Systems, Inc.,

Misys PLC, Misys International Banking Systems, Inc., MSCI, Inc., Riskmetrics Solutions, Inc.,

SS&C Technologies, Inc., Sungard Data Systems, Inc., and TIBCO Software, Inc. (collectively,

“Defendants”) hereby stipulate to the dismissal with prejudice of all claims and defenses asserted

in this case by Plaintiff against Defendants, and to the dismissal without prejudice of all claims,

defenses and counterclaims asserted by Defendants in this case against Plaintiff.

       All parties shall bear their own costs, disbursements and attorneys’ fees.
Case 1:10-cv-01028-RGA Document 401 Filed 08/29/19 Page 2 of 5 PageID #: 4979



Date: August 29, 2019                     Respectfully submitted,



 /s/ Brian E. Farnan                      /s/ David E. Moore
 Brian E. Farnan (#4089)                  Richard L. Horwitz (#2246)
 FARNAN LLP                               David E. Moore (#3983)
 919 N. Market Street, 12th Floor         POTTER, ANDERSON & CORROON LLP
 Wilmington, DE 19801                     Hercules Plaza, 6th Floor
 (302) 777-0300                           1313 N. Market Street
 (302) 777-0301 (Facsimile)               Wilmington, DE 19801
 bfarnan@farnanlaw.com                    Tel: (302) 984-6000
                                          rhorwitz@potteranderson.com
 Attorneys for Plaintiff                  dmoore@potteranderson.com
 InvestPic LLC
                                          Attorneys for Defendants
                                          IBM Corporation and Algorithmics (U.S.),
                                          Inc.



                                          /s/ Thomas C. Grimm
                                          Thomas C. Grimm (#1098)
                                          MORRIS, NICHOLS, ARSHT & TUNNELL
                                          1201 N. Market Street
                                          P.O. Box 1347
                                          Wilmington, DE 19899
                                          Tel: (302) 658-9200
                                          grimm@mnat.com

                                          Attorneys for Defendant SAS Institute Inc.




                                      2
Case 1:10-cv-01028-RGA Document 401 Filed 08/29/19 Page 3 of 5 PageID #: 4980



 /s/ Rodger Smith                                 /s/ Gregory Stuhlman
 Rodger D. Smith II (#3778)                       Gregory E. Stuhlman
 Michael J. Flynn (#5333)                         CHIPMAN BROWN CICERO & COLE,
 MORRIS, NICHOLS, ARSHT & TUNNELL                 LLP
 1201 North Market Street                         Hercules Plaza
 P.O. Box 1347                                    1313 N. Market Street, Suite 5400
 Wilmington, DE 19899-1347                        Wilmington, DE 19801
 (302) 351-9200                                   Tel. (302) 468-4597
 rsmith@mnat.com                                  Fax. (302) 304-0199
 mflynn@mnat.com                                  Stuhlman@chipmanbrown.com

 Attorneys for Defendant FactSet Research         Attorneys for Defendants Misys PLC, and
 Systems, Inc.                                    Misys International Banking Systems, Inc.



 /s/ Francis DiGiovanni                           /s/ Francis DiGiovanni
 Francis DiGiovanni (#3189)                       Francis DiGiovanni (#3189)
 Drinker Biddle & Reath LLP                       Drinker Biddle & Reath LLP
 222 Delaware Ave., Ste 1410                      222 Delaware Ave., Ste 1410
 Wilmington, DE 19801                             Wilmington, DE 19801
 Telephone: (302) 467-4200                        Telephone: (302) 467-4200
 Francis.DiGiovanni@dbr.com                       Francis.DiGiovanni@dbr.com

 Attorneys for Defendant MSCI, Inc.               Attorneys for Defendant Riskmetrics
                                                  Solutions, Inc.



 /s/ Karen E. Keller                              /s/ David E. Moore
 John W. Shaw (No. 3362)                          Richard L. Horwitz (#2246)
 Karen E. Keller (No. 4489)                       David E. Moore (#3983)
 David M. Fry (No. 5486)                          POTTER, ANDERSON & CORROON LLP
 Shaw Keller LLP                                  Hercules Plaza, 6th Floor
 I.M. Pei Building                                1313 N. Market Street
 1105 N. Market Street, 12th Floor                Wilmington, DE 19801
 Wilmington, DE 19801                             Tel: (302) 984-6000
 (302) 298-0700                                   rhorwitz@potteranderson.com
 jshaw@shawkeller.com                             dmoore@potteranderson.com
 kkeller@shawkeller.com
 dfry@shawkeller.com                              Attorneys for Defendant Sungard Data
                                                  Systems, Inc.
 Attorneys for Defendant SS&C Technologies,
 Inc.




                                              3
Case 1:10-cv-01028-RGA Document 401 Filed 08/29/19 Page 4 of 5 PageID #: 4981



 /s/ Mary Matterer
 Mary B. Matterer (#2696)
 MORRIS JAMES LLP
 500 Delaware Avenue, Suite 1500
 Wilmington, Delaware 19801-1494
 (302) 888-6800
 mmatterer@morrisjames.com

 Attorneys for Defendant TIBCO Software, Inc.




                                                4
Case 1:10-cv-01028-RGA Document 401 Filed 08/29/19 Page 5 of 5 PageID #: 4982



IT IS SO ORDERED:



This     day of     , 2019
                                          Richard G. Andrews, U.S.D.J.




                                      5
